         Case 1:19-cr-00561-LAP Document 109 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  19 Cr. 561 (LAP)
    -versus-
                                                        ORDER
STEVEN DONZIGER,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court received Mr. Donziger’s July 22, 2020 letter in

further support of his request for copies of the special

prosecutors’ invoices (dkt. no. 107) shortly after it released

its order ruling on the invoice issue (dkt. no. 108).             The Court

has considered Mr. Donziger’s most recent letter and adheres to

its prior order regarding the scope of the public right of

access as it relates to the special prosecutors’ invoices.


SO ORDERED.

Dated:     July 22, 2020             ______________________________
           New York, New York          LORETTA A. PRESKA, U.S.D.J.




                                       1
